256DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Amendment
In response to the amendment filed on 10/19/2021, No Claims have been cancelled, and Claims 1-20 are pending.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Schmidt (US PGPub 2015/0051615), Derus (US PGPub 2002/0183827), Siebens (US PGPub 2011/0092088), Euteneuer (US PGPub 2013/0184716), Kucklick (US PGPub 2014/0081285), and Damm (US PGPub 2015/0148894) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 13 and 20 which recite, inter alia "the sheath having a plurality of holes extending through a sidewall of the sheath into an interior of the sheath, the sheath having a tapered proximal end spaced apart distally from the distal end of the outer tubular shaft".  The novelty of this invention is the tapered end of the sheath (which has holes extending through the sidewall of the sheath) is attached to a connector which in turn is removably connected to the outer shaft, such that the sheath and outer shaft axially move together. This connector makes it so the tapered proximal end of the sheath is distally spaced apart from the distal end of the outer shaft. 
The closest prior arts of record of record disclosed above teach an implant delivery deivce similar to that of Claims 1, 13, and 20, however the prior art of record does not disclose that the tapered proximal end of the sheath is distal the distal end of the outer shaft. Regarding Derus (US PGPub 2002/0183827), Siebens (US PGPub 2011/0092088), Euteneuer (US PGPub 2013/0184716), Kucklick (US PGPub 2014/0081285), and Damm (US PGPub 2015/0148894), please see Applicant’s Arguments filed 10/19/2021. 
Regarding Schmidt (US PGPub 2015/0051615), Schmidt discloses an implant delivery device (Figure 2A) which comprises a connection between a sheath (145; Figure 2A) and the outer shaft (140). The sheath (145) of Schmidt has holes (151) which extend through the sidewall of the sheath. Schmidt, however, discloses that the sheath (145) is connected to the outer shaft (140) such that the tapered proximal end is proximal the distal end of the outer shaft (140). This is the opposite of what is recited in Claims 1, 13, and 20.
Because none of the prior art documents of record teach an implant delivery device as recited in Claims 1, 13, and 20, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 13, and 20 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771